DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0123116 of record to Goto et al. (hereinafter “Goto”).
Regarding claim 1, Goto illustrates in at least figures 4 and TABLE 4 with associated text:
A method of manufacturing a thin-film transistor, comprising:
forming an oxide semiconductor layer 4A (first) comprising indium (In), gallium (Ga), zinc (Zn), tin (Sn), and oxygen (O) on a substrate, wherein
a content of In (21.1 at %, Sample Nos. 2-6) in the oxide semiconductor layer is greater than a content of Ga (16.7 at %), and 
a content of In (21.1 at %) in the oxide semiconductor layer is greater than a content of Sn (8.9 at %).
Regarding claim 4, Goto discloses in TABLE 3, Sample Nos. 2-4, the oxide semiconductor layer 4A has a thickness of 20 nm or more (20 to 35 nm).
Regarding claim 9, Goto discloses in paragraph [0181] heat-treating the oxide semiconductor layer at a temperature of 300 °C or higher (350 °C).




Claims 1, 10, 13-15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2019/0051758 of record to OCHI et al. (hereafter “OCHI”).
Regarding claim 1, OCHI illustrates in figures 1A and 1B with associated text:
A method of manufacturing a thin-film transistor, comprising:
forming an oxide semiconductor layer 4 comprising indium (In), gallium (Ga), zinc (Zn), tin (Sn), and oxygen (O) on a substrate, wherein
a content of In (Table 2, Nos. 4, 5, 7-11, 13-18 and 20) in the oxide semiconductor layer is greater than a content of Ga, and 
a content of In (Table 2, Nos. 4, 5, 7-11, 13-18 and 20) in the oxide semiconductor layer is greater than a content of Sn.
Regarding claim 10, OCHI discloses in Table 2, Nos. 4 and 8, forming the content of In (32.3 and 38.3 respectively) to be substantially equal to the content of Zn (30 and 40.2 respectively).
Regarding claim 13, OCHI discloses in Table 2, No. 16, a content ratio (Sn/In) of Sn to In is 0.1 to 0.25 (8.1/55.2 = 0.15).
Regarding claim 14, OCHI discloses in Table 2, Composition No. 16, the oxide semiconductor layer 4 has a mobility of 18 cm2/V-s or more (19.2 cm2/V-s for Post-annealing at 250° C; Additionally Nos. 4, 5, 7-11, 13-16 are more than 18 cm2/V-s for Post-annealing at 290° C).

Regarding claim 15, OCHI discloses in Table 1, Composition No. 9, the oxide semiconductor layer 4 has a carrier concentration of 5 x 1017 EA/cm3 or more (6.80 x 1017 Carrier density/cm3).
Regarding claim 19, OCHI discloses in Table 2, Composition No. Nos. 4, 5, 7-11, 13-16, the content of In is 1.5 to 5 times the content of Ga.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 USC § 103 as being unpatentable over Goto as applied to claim 1 above, and further in view of US Patent Application Publication No. 2013/0009209 to YAMAZAKI.
Regarding claim 3, Goto is discussed above, it does not specifically show performing a deposition at a temperature of 150 °C or higher to form the oxide semiconductor layer.  YAMAZAKI discloses in paragraph [0108] performing a deposition at a temperature of 150 °C or higher (200 to 500 °C) to form the oxide semiconductor layer.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Goto to have a temperature of 150 °C or higher.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.

Claims 5 and 7-8 are rejected under 35 USC § 103 as being unpatentable over Goto as applied to claim 1 above, and further in view of US Patent Application Publication No. 2015/0076488 of record to Kishi et al. (hereinafter “Kishi”).
Regarding claim 5, Goto is discussed above, it does not specifically show plasma-treating the oxide semiconductor layer.  Kishi discloses in [0085] plasma-treating the oxide semiconductor layer 4A.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Goto to treat the oxide semiconductor with plasma to reduce damage.  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Regarding claim 7, Kishi discloses in paragraph [0085] plasma-treating the oxide semiconductor layer 4A includes: applying an N2O substance.
Regarding claim 8, Kishi discloses in figure 1 and paragraphs [0083] – [0085] 
forming a source electrode 5 and a drain electrode 5 connected to the oxide semiconductor layer 4, 4A;
disposing the source electrode and the drain electrode so as to be spaced apart from each other,
wherein the source electrode and the drain electrode serve as a shielding layer for blocking plasma during plasma-treating of the oxide semiconductor layer.

Allowable Subject Matter
Claims 2, 6, 11-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 20-22, the current prior art does not illustrate “the oxide semiconductor layer has a packing density of 6.5 g/cm3 or more.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2018/0307073 to Liu et al. illustrates a second layer 16 with greater O content, the layer is not IGTZO.
Applied Physics Letters 93 (2008) article titled “High-performance amorphous gallium indium zinc oxide thin-film transistor through N2O plasma passivation” to Park et al. disclose plasma-treating an oxide semiconductor layer includes using N2O, but does not disclose the energy.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738